DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-6, 10, and 23-25) and the species of current Claims 1-2 in the reply filed on 08/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9, 11-22, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Applicant’s amended claim set filed 08/30/2022 is acknowledged. Claims 1-26 are currently pending. Of those, Claims 7-9, 11-22, and 26 are withdrawn, Claims 1 and 2 are currently amended, Claims 23-26 are new. No claims are currently cancelled.
Claims 1-6, 10, and 23-25 will be examined on the merits herein.
Priority
	Applicant’s priority claim to provisional applications 62/657,253 and 62/739,428 and to parent application 17/047,256 is acknowledged. The anti-Mtb AM antibodies with CDRs comprising SEQ ID NOs: 1-6 and 45 have support in provisional application 62/657,253 (SEQ ID NO: 45 is listed in as SEQ ID NO: 33 in the provisional, all other SEQ ID NOs are the same across applications). The effective filing date for Claims 1-6, 10, and 23-25 is 04/13/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 05/19/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the references disclosed in these IDSes are being considered by the examiner. The IDS filed 12/15/2020 failed to provide a copy of the cited non-patent literature document by Tully et al. This document has been considered and a copy is provided in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
Claim 1 recites an anti-Mycobacterium tuberculosis arabinomannan (anti-Mtb AM) antibody with heavy chain CDR1 sequence comprising SEQ ID NO: 1, the heavy chain CDR2 sequence comprising SEQ ID NO: 2, the heavy chain CDR3 sequence comprising SEQ ID NO: 3, the light chain CDR1 sequence comprising SEQ ID NO: 4, the light chain CDR2 sequence comprising SEQ ID NO: 5, and the light chain CDR3 sequence comprising SEQ ID NO: 6. These CDR sequences correspond to the antibodies AM009-1 and AM009-2 (pg. 8 of the Remarks filed 08/30/2022), which appear to both be referred to in the specification as AM009. See [158] and [159] where both the AM009-1 and AM009-2 heavy chains are labeled with the note that “AM009 is also known as T1AM09,” and also note the lack of use of these names elsewhere in the disclosure. The antibody AM009 “was generated from the memory B cells obtained from a PPD+ individual with high AM serum titers (subject V57)” [0147]. These memory B cells, and the antibodies they produce, are a natural product. Therefore, an antibody characterized by these CDR sequences, as recited in Claim 1, is a natural product. 
This judicial exception is not integrated into a practical application because the claim is to the antibody per se; there are no additional limitations that would integrate the exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Claim 1 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
	Claim 2 recites an anti-Mtb AM antibody comprising heavy chain and long chain variable region sequences that comprise the CDR sequences of AM009. As discussed above, AM009 is a natural product. Even if the claimed variable region sequences differ from those of AM009, the claimed antibodies would share the CDR sequences and binding specificity of AM009 and therefore fails to have markedly different characteristics from the natural antibody. Accordingly, the antibody of Claim 2 is a natural product. 
This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is to the antibody per se; there are no additional elements or limitations. Claim 2 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
Claim 3 recites that the antibody of Claim 1 is a monoclonal antibody. A monoclonal antibody is characterized by being produced in a manner that allows a pure composition of a single type of antibody; there are no inherent features of monoclonal antibodies that are structurally different from the non-monoclonal form of the AM009 antibody produced naturally by V57. The monoclonal antibody of Claim 3 fails to have markedly different characteristics from AM009 and is therefore a natural product. 
This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is to the antibody per se; there are no additional elements or limitations. Claim 3 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
Claim 4 recites that the antibody of Claim 1 is a recombinant antibody. A recombinant antibody is characterized by being produced by recombinant DNA techniques [0100]; there are no inherent features of recombinant antibodies that are structurally different from the non-recombinant form of the AM009 antibody produced naturally by subject V57. By the same argument used above for Claim 3, Claim 4 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
Claim 5 recites that the antibody of Claim 1 has a human constant or modified human constant region. Subject V57 is a human, therefore the antibodies naturally produced by their memory B cells have human constant regions. By the same argument used above for Claim 1, Claim 5 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
Claim 6 recites that the antibody of Claim 1 is a Fab, a F(ab)2, or a scFv. A mere truncation of the antibody’s constant region, as in a Fab or a F(ab)2 would not change the binding characteristics of the natural AM009 antibody. Therefore, these antibody types fail to have markedly different characteristics from AM009 and are therefore a natural product. 
This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is to the antibody per se; there are no additional elements or limitations. Claim 6 is not drawn to eligible subject matter and is rejected under 35 U.S.C. 101.
Claim 10 recites a pharmaceutical composition comprising the anti-Mtb AM antibody, or Mtb AM- binding fragment thereof, of claim 1, and a pharmaceutically acceptable excipient. The serum obtained from subject V57 is an example of such a pharmaceutical composition: it comprises antibody AM009 naturally produced by the subject’s memory B cells and the liquid components of serum as the pharmaceutically acceptable excipient. Therefore, the pharmaceutical composition of Claim 10 is a natural product. 
This judicial exception is not integrated into a practical application because the claim is to the composition per se; there are no additional limitations that would integrate the exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited.

Allowable Subject Matter
Claims 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: A search of published sequences has failed to identify antibodies with the claimed CDR sequences that bind to Mtb arabinomannan. While other anti-Mtb-AM antibodies exist, such as those identified by Navoa et al. (2003; PTO-892), the variable regions of these antibodies do not comprise the claimed CDR sequences.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         
/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645